                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CARNELL BUTLER,

      Plaintiff,

v.                                          CASE NO. 3:17cv422-MCR-CJK

EQUIFAX INFORMATION
SERVICES LLC, et al.,

     Defendants.
___________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 12, 2018. ECF No. 66. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                     Page 2 of 2


      2.    Defendants Experian and Equifax’s motion for judgment on the

pleadings, ECF No. 53, is GRANTED and plaintiff’s claims against Experian and

Equifax are DISMISSED WITH PREJUDICE.

      3.    The remaining pending motions, ECF Nos. 63, 65, are DENIED AS

MOOT.

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 13th day of November 2018.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:17cv422-MCR-CJK
